1 Reported in 232 N.W. 714.
This action grows out of the accident which gave rise to the case of John C. Shotts, father and natural guardian of Arthur Charles Shotts, a minor, v. Standard Oil Company of Indiana and A.C. Sailstead, 181 Minn. 386, 232 N.W. 712. It is by the father of the injured minor to recover damages in his own behalf.
For the reasons stated in the other case, the order appealed from, one denying defendants' alternative motion for judgment or a new trial, must be and is affirmed. *Page 392